394 F.2d 514
MATSON NAVIGATION COMPANY, Appellant,v.John T. CONNOR, Secretary of Commerce, Appellee.
No. 21340.
United States Court of Appeals Ninth Circuit.
May 17, 1968, Rehearing Denied June 21, 1968.

John F. Meadows, Admiralty & Shipping Section, Department of Justice, San Francisco, Cal., Joseph D. Patello, San Diego, Cal., for San Diego Unified Port Dist.
Alvin J. Rockwell (argued), John E. Sparks, of Brobeck, Phleger & Harrison, Willis & Deming, San Francisco, Cal., George D. Rives, of Rives & Rodgers, Portland, Ore., for appellant.
James L. Adams (argued), Edward M. Kovach, Thomas E. Kimball, Lillick, McHose, Wheat, Adams & Charles, San Francisco, Cal., for States Steamship Co.
Allen van Emmerik (argued), Morton Hollander, Attorneys, Department of Justice, Washington, D.C., Carl Eardley, Acting Asst. Atty. Gen., Washington, D.C., Cecil F. Poole, U.S. Atty., San Francisco, Cal., for Secretary of Commerce.
Before DUNIWAY and ELY, Circuit Judges, and BYRNE, Senior District judge.1
PER CURIAM:


1
Our examination of the record, the opinion of the Secretary, the briefs, the statutes and the applicable authorities leads us to the conclusion that the case was correctly decided by the District Court.  Accordingly, and for the reasons stated by Judge Wollenberg in his opinion, Matson Nav. Co. v. Connor, D.C.N.D.Cal., 1966, 258 F.Supp. 144, the judgment appealed from is affirmed.



1
 Honorable William M. Byrne, Senior District Judge, United States District Court, Central District, California, sitting by designation